Exhibit CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM Dated May , Up to [] Shares Of Common Stock Par Value $0.001 Per Share THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM MAY NOT BE SHOWN OR GIVEN TO ANY PERSON OTHER THAN THE PERSON WHOSE NAME APPEARS ABOVE AND MAY NOT BE PRINTED OR REPRODUCED IN ANY MANNER WHATSOEVER.FAILURE TO COMPLY WITH THIS DIRECTIVE CAN RESULT IN A VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, AND/OR THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, INCLUDING REGULATION FD.ANY FURTHER DISTRIBUTION OR REPRODUCTION OF THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM, IN WHOLE OR IN PART, OR THE DISCLOSURE OF ANY OF ITS CONTENTS BY AN OFFEREE IS UNAUTHORIZED. Dahlman Rose & Company, LLC as Placement Agent CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM Dated May 14, 2008 UP TO , PRIVATE PLACEMENT TO SELECTED ACCREDITED INVESTORS ONLY Deep Down, Inc. (“Deep Down,” “we” or “us”) is offering to sell up to an aggregate of ,000 shares of our common stock, par value $0.001 per share.Only selected investors who qualify as “accredited investors” as defined in this confidential private placement memorandum are eligible to receive a copy of this confidential private placement memorandum and purchase these shares.This confidential private placement memorandum has been prepared by us. This offer is subject to a number of closing conditions, which include: · execution of purchase agreements in substantially the form accompanying this confidential private placement memorandum (the “Purchase Agreements”); and · approval of certain legal matters. OUR COMMON STOCK IS QUOTED ON THE OTC BULLETIN BOARD UNDER THE SYMBOL “DPDW.”HOWEVER, THE SHARES OFFERED BY THIS CONFIDENTIAL PRIVATE
